Citation Nr: 1201073	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  06-28 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for dermatitis of the neck.

2.  Entitlement to service connection for a right knee disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or, in the alternative, secondary to his service-connected right ankle disability.

3.  Entitlement to service connection for a left knee disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or, in the alternative, secondary his service-connected right ankle disability.

4.  Entitlement to service connection for a left ankle disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or, in the alternative, secondary to his service-connected right ankle disability.

5.  Entitlement to service connection for muscle pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to February 1996 including service in the Southwest Asia area of operations from December 1990 to May 1991.

This case comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In April 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for a right knee disability, left knee disability, left ankle disability, and muscle pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

The Veteran's dermatitis has been manifested by 30 percent of the face and neck and 5 percent of the back.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent disability rating, but no higher, for dermatitis of the neck have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800-7805 (2008), Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  3.159(b).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, as in this case, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the present claim has been obtained.  The Veteran's service and VA treatment records have been obtained, and he has been provided appropriate VA examinations in connection with his claim.  What is more, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf, to include private medical records.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Higher rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars (Diagnostic Codes 7800-7805) are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was in July 2005.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

The Veteran's dermatitis is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, and; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period a 30 percent evaluation will be assigned.  With at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immuno-suppressive drugs required for a total duration of less than six weeks during the past 12-month period a 10 percent rating will be assigned.  With less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a zero percent rating will be assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).

Following a careful review of the record, the Board finds that a 30 percent disability rating, but no higher, is warranted for the Veteran's dermatitis.  During an April 2006 VA examination, the Veteran's rash on the neck was described as erythemic papules on the right and left sides and thickened grayish skin that appeared to be from scratching.  The area measured about 2 by 3 centimeters on the left and about 1.3 centimeters on the right.  There were no lesions on his face or any other part of his body.  The Veteran was diagnosed as having nonspecific dermatitis on the neck that was chronic in nature.  During a June 2007 VA examination, the Veteran complained of intermittent flares with extreme pruritic symptoms and pain with some slight relief with cortisone creams and reported using hydrocortisone cream 2.5 percent once per day every other day.  Objective findings indicated he had patches of papules over the back of his neck with some excoriations noted pruritis with spreading to the right side of the neck affecting less than 5 percent of his body, 35 percent of his neck, and between 20 and 40 percent of exposed areas (head, face, neck, hands).  As part of the examination, the examiner took some photographs of the rash on the left and right side of the back of his neck.  Finally, another VA examination was obtained in order to clarify the findings during the June 2007 examination.  The examiner noted that the Veteran recently saw a dermatologist who started him on clobetasol ointment, which he had been using over the past month, and was previously treated with fluocinonide, a topical treatment.  Dermatitis covered 30 percent of the neck and face, 5 percent of the back, 0 percent of the head and hands, and less than 3 percent of the total body.  Based on the findings of the VA examination reports and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's dermatitis affects at least 20 percent of exposed areas and the criteria for a 30 percent rating are met.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Noting that the Veteran approximates, but does not fully meet, the criteria for a 30 percent rating, the criteria for a rating higher than 30 percent are neither approximated nor met as there is no evidence that more than 40 percent of his total body area or exposed areas are affected, and he remains solely on topical treatment, not systemic therapy.  As detailed, the objective findings show that the Veteran's dermatitis affects only 30 percent of the face and neck and zero percent of the hands and head.  Thus, the objective evidence does not support a disability rating in excess of 30 percent in consideration of the dermatitis diagnostic criteria.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has considered the application of alternative diagnostic criteria; however, any other diagnostic criteria would not provide a higher rating or are inapplicable to his dermatitis.  The objective evidence of record does not show that scarring has resulted from his dermatitis, thus ratings pursuant to Diagnostic Codes 7800-7805 (2008) are inapplicable.  The rating criteria pertaining to other disabilities of the skin essentially contemplate the same diagnostic criteria, such as areas affected and the use of systemic therapy, and thus could not provide the basis for a higher rating.  Furthermore, there have been no systemic manifestations as a result of his dermatitis.  Thus, a 30 percent disability rating, but no higher, is warranted for the Veteran's dermatitis of the neck.  


ORDER

A 30 percent disability rating for dermatitis of the neck is granted, subject to the regulations governing the award of monetary benefits.


REMAND

The Board finds that further development is necessary for the Veteran's claims for service connection for a right knee disability, left knee disability, left ankle disability, and muscle pain.  During the April 2006 VA examination, the Veteran stated that pain in his knees and ankles began around 1998.  He was diagnosed as having degenerative joint disease of the knees based on hypertrophic changes seen on x-rays in 2004 and 2006, and bilateral ankle strain with chronic pain.  During the September 2010 VA examination, however, x-rays were normal for the knees and left ankle and the examiner specifically stated that the Veteran did not suffer from degenerative joint disease.  He was diagnosed as having bilateral knee strain and left ankle strain, which the examiner opined was less likely as not related to service or aggravated by this service-connected right ankle.  It was noted that the Veteran suffered from multiple joint pain and lumbar pain with an unknown cause.  In a March 2011 treatment record, the Veteran's VA primary care provider stated the Veteran's ongoing severe joint pain, including bilateral shoulders, low back, bilateral hips, bilateral knees, and ankles, were believed to be related to Gulf War Syndrome.  She noted that the Veteran also suffered from other autoimmune-like issues such as irritable bowel syndrome, eczema, and possibly psoriasis, which were related to Gulf War Syndrome.  It was also noted that a work-up was in progress in order to determine if the Veteran's symptoms were related to fibromyalgia, bursitis, or tendonitis.  

The Board finds that the Veteran's current condition is unclear and his recent VA medical records are necessary in order to make a determination in this case, specifically the results of the work-up mentioned during March 2011 treatment.  Although the March 2011 record appears to support the Veteran's claim for service connection, it has been found that "Persian Gulf Syndrome" is not a disease entity currently recognized by VA or commonly accepted within the medical community and, therefore, should not be used to establish entitlement under the provisions of this rule.  60 Fed. Reg. 6660-02 (Feb. 3, 1995).  

Although the Veteran underwent a VA examination in September 2010, additional treatment records are requested on remand and, therefore, another VA examination should be afforded to him after the current records are obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his claimed right knee disability, left knee disability, left ankle disability, and muscle pain.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his right knee disability, left knee disability, left ankle disability, and muscle pain.  After securing the necessary release, obtain these records, including VA treatment records since March 2011.  If these records are not available, take all appropriate action under 38 C.F.R. § 3.159.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's right knee disability, left knee disability, left ankle disability, and muscle pain.  The claims folder should be made available to and reviewed by the examiner.  Any necessary tests should be performed. 

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has diagnosed disabilities relating to the right knee, left knee, left ankle, and muscle pain that are related to or had their onset in service, to include during or as a consequence of his service in Kuwait.  Alternatively, the examiner must state whether the Veteran's symptoms cannot be attributed to known clinical diagnoses.  

In addition, the examiner must rule in or exclude a diagnosis of fibromyalgia.

Finally, the examiner must state whether any right knee disability, left knee disability, left ankle disability, and disability manifested by muscle pain is proximately due to or the result of his service-connected right ankle disability.  In offering each of these impressions, the examiner must acknowledge and discuss the Veteran's lay report of the onset of each of his problems. 

The examiner must provide complete rationale for all conclusions reached, which must be set forth in a legible report. 

4.  Then readjudicate the remanded claim in light of all pertinent evidence and legal authority, to specifically include 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations and affords the appropriate time period to respond.  Then, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


